In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
          ___________________________

               No. 02-18-00356-CV
          ___________________________

IN THE ESTATE OF WYNELL N. KLUTTS, DECEASED


          On Appeal from the County Court
               Hood County, Texas
              Trial Court No. P08257


     Before Sudderth, C.J.; Gabriel and Wallach, JJ.
          Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      After this court issued its December 19, 2019 opinion, the parties reached a

mediated settlement agreement. Accordingly, the parties have jointly filed an “Agreed

Motion to Dismiss Appeal and Remand to Trial Court for Rendition of Judgment in

Accordance with Mediated Settlement Agreement,” in which they ask us to set aside

the trial court’s judgment without regard to the merits, to remand the case to the trial

court to allow it to render judgment as contemplated by the parties’ mediated

settlement agreement, and to dismiss the appeal. See Tex. R. App. P. 42.1(a)(2).

      We grant the motion, set aside the trial court’s judgment, remand the case to

the trial court for disposition as contemplated by the parties’ agreement, and dismiss

the appeal. See Tex. R. App. P. 42.1(a)(2), 43.2(f). We withdraw our December 19,

2019 opinion. See Tex. R. App. P. 42.1(c).

      Appellants shall pay all costs of this appeal. See Tex. R. App. P. 42.1(d).



                                                      Per Curiam

Delivered: April 2, 2020




                                             2